         Case 1:21-cv-00532-SAG Document 27 Filed 04/06/21 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                 *
Bryce Carrasco,
Plaintiff
                                                 *
v.                                                                Case No. 1:21-cv-00532-SAG
                                                 *
M&T Bank,
Defendant
                                                 *
     *     *      *       *       *       *      *       *       *       *      *       *       *
                              EVIDENCE OF BONA FIDE DISPUTE

Plaintiff comes now to file factual evidence showing that the disputes in all respects were bona

fide, to disabuse the fraudulent narrative set forth in the defendant’s motion to dismiss. There is

no evidentiary basis to support the argument that the disputes with M&T were not bona fide,

under any framework of law.


/s/Bryce Carrasco

Bryce Carrasco

bocarrasco47@outlook.com

410-858-7432
